DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I and species (A), claims 1 – 12, in the reply filed on 6/1/22 is acknowledged. Note that although applicant has traversed the Restriction Requirement, no arguments were set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an absorption peak wavelength and absorption intensity, but does not define how the wavelength and intensity are obtained. Assuming this is referring to a spectroscopic analysis, there are various types of spectroscopic instrumentation, such as IR, UV, NMR, ESR, calorimeter, mass spectrometer, chromatography, etc.
The remaining claims are rejected since they depend from rejected claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 - 20 of U.S. Patent No. 11,029,246. 
Although the claims at issue are not identical, they are not patentably distinct from each other because (1) ‘246 recites a shale inhibitor while the present claims recite an amine-based additive, which according to the specification is a shale inhibitor, making them obvious variants of each other; and (2) ‘246 further recites determining the salinity of the wellbore fluid while the present claims are more broadly silent regarding such determination, thus fully encompassing ‘246.

Claims 1 - 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/765,361 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite that the amine detector reagent comprises an amine detector compound and an organic solvent while ‘361 is silent regarding the solvent. However, it would have been obvious to one of ordinary skill in the art to have mixed the detector compound with a solvent for ease of mixing it with the WSF.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/900,437 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘437 additionally recites a carboxylate while the present claims are more broadly silent regarding said carboxylate, thus fully encompassing ‘437.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over McNEIL et al (US 2004/0098202) in view of LAWRENCE et al (US 2012/0149604).
Claims 1 - 6: McNEIL discloses (see entire document) a method to detect an amine-based shale inhibitor in a WSF (abstract, [0001], [0002], [0051]) using a tracing dye, such as fluorescein ([0068], [0072], claims 15-16, 21) [reading on the claimed detecting an amine-based additive with fluorescein of claims 1 and 4].
The process comprises collecting an aliquot of the WSF [reading on the claimed wellbore fluid and aqueous medium], performing a chemical measurement of the sample, performing a  test on the sample, namely adding the fluorescein to measure the amine based shale inhibitor, translating the data obtained to provide results of the test so that the WSF can be adjusted  (abstract, [0028]- [0042], claims 1, 7-9).  The process compares the concentration of a sample by comparison to a known standard fluid and known concentration, such as by using fluorescent dyes, and generating a standard and a measurement curve, and the concentration of the  amine based additive is determined  ([0039]-[0040], [0061]-[0062]) [reading on the claimed comparison with a target]. The detection is done by standard optical methods ([0040]). The wavelength is determined by use of the dye and is within the range of 360-700 nm ([0085]) [as claimed].
Regarding the claimed 1 mmol/liter to less than saturation, 0.01-200 mmol/liter, and ratios of 50:1-1:5 and 500:1-5:1 in claims 4-6, McNEIL discloses an example of measuring resistivity and chloride concentration using a fluorescent dye, wherein saltwater/PHPA filtrate is diluted for the analysis in the range of 1:1 to 1:100 ([0082]-[0083]); discloses that the aliquot is diluted to reach a concentration that is within the sensitivity of the fluorescent dye ([0037]), and that the fluorescent dye is added to a standard solution ([0040]); thus giving one of ordinary skill in the at the motivation to vary the amounts and concentrations of the WSF, fluid/water/solvent, and detector reagent through routine experimentation to allow for the ability to analyze the amine-based shale inhibitor in a WSF and for the comparison data. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).

McNEIL discloses that the aliquot is diluted to reach a concentration that is within the sensitivity of the fluorescent dye ([0037]), and the fluorescent dye is added to a standard solution ([0040]) [both also reading on the claimed aqueous medium and on the addition of a solvent], and discloses an example comprising water (table 1). McNEIL also discloses that the amount of water can also be measured with dyes such as  fluorescein ([0072]) [also reading on the claimed aqueous medium]. McNEIL discloses that the WSF can contain ethylene glycol ([0080]) but does not explicitly teach to mix ethylene glycol with the fluorescein detector reagent. However:
LAWRENCE discloses (see entire document) a method for analyzing formation fluid in a subterranean formation by collecting an amount of the formation fluid, forming a reagent solution comprising a scavenger compound, an analytical reagent and water, passing the formation fluid through a spectral analyzer, mixing the formation fluid with the reagent solution and analyzing the mixture, and storing the optical density values for at least one wavelength for comparisons (abstract, [0009], [0012], [0053], [0064], [0065], fig 4-5, claim 1, 5, 7-12) [as claimed]. The analysis can be done by optical absorbance, fluorescence or NMR ([0036], [0039], [0063]), with examples using UV-Vis spectral analysis ([0067]-[0068]).
The analytical reagent is selected from organic dyes in solution (claim 19).
LAWRENCE discloses that the addition of the scavenger compound prevents chemical degradation of the analytical reagent and stabilizes the analytical reagent, wherein otherwise the  above described process is a standard analytical procedure for quantitative analysis ([0009], [0013], [0029], [0041], [0052], [0071], claims 13, 15, 20). The scavenger compound  protects the color properties of the reagent solution prior to being reacted with the formation fluid so that accurate analysis of the fluid can be performed and is chosen depending on the analytical reagent (claim 20); wherein the reagent solution is first analyzed to establish a  baseline and thereafter reacted with the formation fluid to form a mixture that can be analyzed and compared to the established baseline ([0052]) [as claimed]. 
Figure 9 shows an example of a decrease in optical absorbance of a dissolved bismuth sulfide as the reaction product using an analytical reagent, with and without ethylene glycol as the scavenger compound ([0027], [0042]-[0043]) [wherein the ethylene glycol reads on the claimed POS and EG of claims 1 and 3, and read on its claimed flash point and boiling point, noting that a composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)]. The optical absorbance without ethylene glycol  decreases much faster than with ethylene glycol ([0070]). The scavenger compound, such as ethylene glycol [as claimed], is a compound with a polar functional group ([0049], [0056]) [as claimed] and is added in amounts of 10-100 ppm based on the total amount of the reagent solution ([0062]). 
It would have been obvious to one of ordinary skill in the art to have added water and ethylene glycol in McNEIL’s detection solution as taught by LAWRENCE since  McNEIL broadly discloses water and ethylene glycol, thus showing that they can be present in the process, and LAWRENCE explicitly discloses adding water to the analytical reagent and explicitly discloses adding ethylene glycol to the analytical reagent to prevent chemical degradation of the analytical reagent and to stabilize the analytical reagent, wherein both McNEIL and LAWRENCE are  concerned with analyzing specific contents of a wellbore fluid by using a chemical detector reagent, such as a dye, and comparting it with a baseline, using spectral analysis.

Claims 7 - 8: McNEIL discloses that the sample is optically measured at the moment the mixing has taken place and the reaction of the sample or standard fluid to the dye can be observed  ([0056]) and discloses that the optical instrument can be mounted to detect the passage of the reactants as they moved along ([0063]). An example of a measurement ran for 10-40 seconds (table 2).
Claims 9 – 11: McNEIL discloses an example comprising water (table 1) and LAWRENCE discloses that the detector solution comprises the detector reagent/dye, a polar organic solvent/ ethylene glycol/scavenger and water ([0053]) [reading on the claimed choices of water – fresh, tap, potable, non-potable, untreated and treated].
Claim 12: The process of comparing the absorption intensity and wavelength is done with optical spectroscopy ([0005], [0040]).

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over LAWRENCE et al (US 2012/0149604) in view of McNEIL et al (US 2004/0098202).
LAWRENCE’s and McNEIL’s disclosures are discussed above and are incorporated herein by reference.
LAWRENCE discloses the claimed process in general that analyzes any additive in the WSF but is silent regarding explicitly an amine-based additive in the WSF and an amine detector for it. However, it would have been obvious to one of ordinary skill in the art to have performed LAWRENCE’s process using McNEIL’s  amine detector reagent to detect an amine-based shale inhibitor in the WSF since LAWRENCE is open to the detection of any additive in the WSF and, likewise, McNEIL discloses that any detection can be done, including the detection of an amine-based shale inhibitor in the WSF using an amine detector, wherein both McNEIL and LAWRENCE are  concerned with analyzing specific contents of a wellbore fluid by using a chemical detector reagent, such as a dye, and comparting it with a baseline, using spectral analysis.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCES TISCHLER/Primary Examiner, Art Unit 1765